Citation Nr: 1641096	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral leg disabilities.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinea versicolor prior to January 15, 2009, and an evaluation in excess of 30 percent from January 15, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

In September 2006, the Board of Veterans' Appeals (Board) reopened a claim for service connection for a left knee disability and remanded this issue, along with the issues of service connection for a right knee disability and for bilateral leg disabilities, to the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois.  The purpose of the Remand portion of the Decision/Remand was to provide notice, obtain additional relevant VA treatment records, and to obtain nexus opinions on the service connection issues on appeal.  

Because the Veteran had submitted a March 2006 notice of disagreement to the assignment of a 10 percent rating for service-connected tinea versicolor by rating decision in October 2005 but had not been provided a Statement of the Case (SOC), the September 2006 remand directed the RO to provide the Veteran with a SOC on this issue.  A SOC was sent to the Veteran in February 2010, and the Veteran timely appealed.  Consequently, this issue is part of the current appeal.  

Service connection for posttraumatic stress disorder was granted by a rating action of September 2008, and the disorder was assigned a 70 percent rating effective April 20, 2005.  An April 2009 rating decision granted a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU) and Dependents' Educational Assistance (DEA), effective July 22, 2005; this rating decision also changed the effective date for service connection, and the assignment of a 70 percent rating, to July 22, 2005, based on clear and unmistakable error.  

VCAA notice was sent to the Veteran in November 2006, additional VA treatment records were added to the claims files, and a VA nexus opinion on the Veteran's knees and legs was obtained in 2007.  Moreover, the file contains a March 2010 finding of unavailability of VA surgical reports for 1970.  

A letter was sent to the Veteran by the Board in January 2010 in which it was noted that the Veterans Law Judge (VLJ) who conducted his video hearing in August 2006 was no longer employed by the Board.  The Veteran was subsequently offered the opportunity to testify at another hearing.  The Veteran's written response later in January 2010 was that he did not wish to appear at another Board hearing and wanted his case considered on the evidence of record.  

In April 2012, the Board issued a Decision on the merits of the Veteran's claims, in which it denied the service connection claims and granted a 30 percent rating for tinea versicolor, effective from January 15, 2009.  The Veteran was notified of the action.  Nevertheless, in June 2014, upon review of the Veteran's hearing transcript of August 2006, the Board concluded that there had possibly been potential due process errors in that hearing in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was informed of this and he was asked whether he wished to have the April 2012 vacated.  The Veteran responded positively.  While the April 2012 decision was subsequently vacated, it is clear from the record that the 30 percent increase that was granted by the decision has been implemented by a RO rating action in June 2012 that was not appealed.  The Board has therefore characterized the issue on appeal to properly comport with the procedural history in this case.

In January 2015 the case was remanded to the agency of original jurisdiction (AOJ) for additional development.  

The Board further notes that service connection for bilateral knee disabilities was granted in an April 2015 rating action.  Consequently, the issue of entitlement to service connection for bilateral knee disabilities is no longer an issue for current appellate consideration.

Pursuant to the Veteran's request, a videoconference hearing was held before an Acting Veterans Law Judge (AVLJ) and a transcript of that hearing was prepared and included in the claims file for review.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the undersigned noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits. 

In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, and with the assistance of his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record. 

Regrettably, the issue of entitlement to service connection for bilateral leg disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACTS

1.  The Veteran's tinea versicolor affected less than 20 percent of the entire body and less than 10 percent of exposed areas prior to January 15, 2009.

2.  The Veteran's tinea versicolor affected at least 20 percent of his entire body, but less than 40 percent, beginning on January 15, 2009.  

3.  The Veterans tinea versicolor has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas of the body, and at no time during the appeal period has it required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs within the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for tinea versicolor, prior to January 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3,321, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent, but no higher, for tinea versicolor, after January 14, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board concludes that the notice requirements of VCAA have been satisfied.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2001, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection for tinea versicolor was granted by rating decision in October 2005.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA joint and skin examinations were conducted in 2007, 2009, and 2015.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Veteran was granted service connection for tinea versicolor by a rating action issued in October 2005.  A 10 percent disability evaluation was assigned in accordance with 38 C.F.R. Part 4, Diagnostic Code 7806; the effective of said award was determined to be April 21, 2004.  The Veteran has appealed that rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

A 10 percent rating is assigned for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

VA treatment records for October 2004 reveal that that Veteran had mildly erythematosus scaly annular plaques, some coalescent.  Tinea versicolor was diagnosed.  It was reported in November 2004 that the Veteran's tines versicolor had improved with medication.

The Veteran underwent a VA skin evaluation, which included review of the claims files, in March 2007.  He described his skin disorder as intermittent and progressive.  Local symptoms included pruritis, especially at night.  He was using topical medication on a daily basis with improvement.  It was noted that the Veteran used medication to help control his tinea versicolor.  Physical examination revealed that the Veteran's back, chest, and forearms had numerous hyperpigmented round and reticulated macules and patches with fine scaling.  It was concluded that less than 10 percent of total body surface area and less than 5 percent of exposed body area were affected.  The Veteran was not using corticosteroids.  There was no systemic symptomatology, scarring, or functional impairment.  The diagnosis was tinea versicolor, extensive.

The Veteran was given another VA skin examination on January 15, 2009.  It was noted that he had multiple well-demarcated hypopigmented macules and patches with scaling on his neck, trunk, and arms.  He was treating the condition with special shampoo and topical cream.

He was not using corticosteroids, and there was no systemic symptomatology, scarring or functional impairment.  The condition involved between 20 and 25 percent of body surface area and less than 10 percent of exposed body area.  Tinea versicolor was diagnosed.

As a result of the Board's most recent Remand, the Veteran underwent a VA dermatological examination in March of 2015.  The examiner reviewed the Veteran's file and then noted, after examining the Veteran, that the skin condition was a pruritic skin rash on the arms and trunk.  It was further reported that the condition did not cause scarring or disfigurement of the head, face, or neck, it did not produce benign or malignant skin neoplasms, and did not cause any systemic manifestations.  

The examiner then indicated that the Veteran had used topical or oral medications for the treatment of the disorder.  However, steroids were not prescribed or used.  Additionally, the disorder did not cause any debilitating or nondebilitating episodes in the previous twelve months.  The examiner found that the skin disorder covered 5 to less than 20 percent of his body, and only 5 percent of any exposed areas.  It was also hypothesized that the disorder did not impact the Veteran's ability to work.  The disorder was diagnosed as "mild."  

Based on the evidence on file, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected tinea versicolor prior to January 15, 2009, because the evidence prior to January 2009 does not show that the Veteran's tinea covered more than 10 percent of total body area or more than 5 percent of exposed area or that the condition involved systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.  However, when evaluated by VA on January 15, 2009, it was reported that the Veteran's tinea versicolor covered 20 to 25 percent of the total body area, which warrants a 30 percent rating under Diagnostic Code 7806.  See Fenderson, supra.

A rating in excess of 30 percent is not warranted during the appeal period because the Veteran's tinea versicolor has never involved more than 40 percent of the entire body or more than 40 percent of exposed areas and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to report his skin symptoms, which have included pruritis.  His complaints are competent.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The schedular evaluations in this case individually and/or in conjunction with other service-connected disability are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2015).

Moreover, the medical findings do not indicate that the Veteran's tinea versicolor disability causes "marked" interference with employment.  In fact, it was noted on VA evaluations in 2007, 2009, and 2015 that there was no functional impairment.  There is also no evidence of frequent periods of hospitalization due to the service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for tinea versicolor pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337)(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for tinea versicolor prior to January 15, 2009, or in excess of 30 percent after that date, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for tinea versicolor prior to January 15, 2009, is denied.

An evaluation in excess of 30 percent for tinea versicolor beginning January 15, 2009, is denied.


REMAND

The remaining issue on appeal involves the legs.  The VA's duty to assist the appellant in the development of his or her claim includes the providing of a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the Veteran; i.e., that he now suffers from conditions he believes are service-related and/or was caused by a service-connected disorder.  Moreover, a review of the most recent medical examination of the legs reveals that the examiner has not given specific and sufficient detail as to why gout or any other disorder of the legs is not related to or caused by the Veteran's military service.  Based upon the evidentiary record in the instant case, or the lack thereof, it is the Board's opinion that such examination should be afforded the Veteran before the Board issues a determination on the merits of this remaining claim.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is Remanded for the following actions:

1.  The AOJ should once again arrange for the Veteran to be examined by a VA doctor in order to determine whether the Veteran now suffers from disabilities affecting the the right and left legs, to include gout.  If possible, the examiner should be an individual who has not previously treated or examined the appellant.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to express an opinion as to whether the Veteran now suffers from gout or other disorder of the legs and if he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service or to a service-connected disability.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate any of the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the Veteran's claimed disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2015) and Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


